BRYAN, Judge,
concurring in the rationale in part and concurring specially in part.
As Clare Boothe Luce said, “no good deed goes unpunished.” The State Department of Insurance (“the department”) faulted Attorneys Insurance Mutual of Alabama, Inc. (“AIM”), for establishing loss reserves that were too conservative. AIM took a conservative financial approach during a period when many other companies were reckless. Perhaps our country’s economy would be in better condition had more companies followed AIM’s conservative example. As the main opinion expounds, I do not believe that the department provided “an explanation that rationally connects the facts and the decision reached.” 64 So.3d at 20 (citing Alabama Dep’t of Human Res. v. Dye, 921 So.2d 421, 426 (Ala.Civ.App.2005)). Therefore, I concur specially in that part of the main opinion labeled “Calculation of Loss Reserves.”
As to the remainder of the main opinion, I concur in the result in that part of the main opinion labeled “Propriety of Installment Payments of Premiums.” I concur in all other respects.